The opinion of the court was delivered by
Valentine, J.:
There is certainly no error apparent upon the record in this case sufficient to require or even authorize a reversal of the judgment therein. The evidence of the *130witness Hyatt, given on cross-examination,'concerning a statement made by a Mr. White to himself, may not have been proper evidence on cross-examination, but still it could not in the least have prejudiced the substantial rights of the plaintiff in error. And therefore if any error at all was committed, the error was wholly immaterial. The instruction asked for by plaintiff in error, and refused by the court, does not seem to be good law. But if it were, none of the instructions that were given are embodied in the record, hence we cannot tell whether such instruction had not already been given to the jury in the other instructions. No passion or prejudice is shown to have existed on the part of the jury. The verdict seems to be sustained by sufficient evidence, and is not contrary to law.. And the judgment is in favor of the proper party, and against the proper party. The judgment must therefore be affirmed.
Since the foregoing opinion was written, but before it was announced, the plaintiffs in error filed a brief. They had filed none before. After examining their brief, and re-examining the record, we do not think it is necessary to change our opinion. The only point made in the brief is, that the verdict is not sustained by sufficient evidence. That point is already covered by the opinion. We think the verdict is sustained by sufficient evidence, as the case is presented to this court; and in determining whether the verdict is sustained by sufficient evidence we examine all the evidence whether introduced by the plaintiff or defendant. For the practice of this court in a case of this kind, see K. P. Rly. Co. v. Montelle, ante, p. 119, and cases there cited. Judgment affirmed.
All the Justices concurring.